Citation Nr: 1510868	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as jungle rot on various parts of the body, to include as secondary to service-connected shrapnel wounds on the hands.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.  His service decorations and awards include the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As reflected on the title page of this remand, the Board merged the two service connection claims for jungle rot on appeal because both issues contemplate a skin disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his Substantive Appeal to the Board (VA Form 9), received in January 2013, the Veteran checked the box requesting a BVA hearing at a local VA office.  The RO sent a letter to the Veteran in August 2014 notifying him that he had been placed on the list of persons wanting to appear at the Montgomery, Alabama RO for a Travel Board hearing.  It was noted that unless the RO was told otherwise, his name would be on the list of persons wanting a Travel Board hearing.  Interestingly, an appeal certification worksheet dated in November 2014 indicates that a Board hearing was not requested.

At any rate, there is no indication that a hearing ever took place, and review of the record reveals no correspondence from either the Veteran or his representative withdrawing the Board hearing request clearly shown on the VA Form 9. Consequently, this case must be remanded in order to schedule the requested hearing, as scheduling of Travel Board hearings is within the province of the RO.  38 C.F.R. § 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, schedule the Veteran for an in-person Board hearing at the RO.  Notify him and his representative of the date, time, and location of this hearing, and put a copy of this letter in the claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear for the proceeding, the file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

